 Case 1:18-cv-06127-CBA-RML Document 38 Filed 04/18/19 Page 1 of 3 PageID #: 367




ANDREW C. PHILLIPS                             10 Prince Street
 andy@clarelocke.com                      Alexandria, Virginia 22314
   (202) 628-7404                              (202) 628-7400
                                             www.clarelocke.com



                                               April 18, 2019

  Via ECF

  Hon. Robert M. Levy
  United States Magistrate Judge
  United States District Court
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, NY 11201

                  Re:     Monica Morrison v. Robert Langrick, No. 1:18-cv-06127 (CBA) (RML):
                          Opposition to Motion for Extension of Time
   Dear Judge Levy:
            I write on behalf of my client Robert Langrick, Defendant and Counterclaimant in the above-
   referenced action, to oppose Plaintiff Monica Morrison’s April 17, 2019 Motion for Extension of
   Time to Complete Discovery [Dkt. 36] (“Letter Motion”). Although it is entirely unclear from the
   text of Plaintiff’s Letter Motion, Plaintiff appears to be asking the Court to grant her an “extension”
   of deadlines for responding to written discovery that have already come and gone. Plaintiff offers
   no good cause whatsoever to show why a reprieve should be granted on these already-blown
   deadlines. And more fundamentally, Plaintiff offers literally no explanation for why she chose to
   ignore these deadlines in the first place, especially in light of Mr. Langrick’s repeated inquiries as to
   the status of these delinquent discovery responses over the course of the last 45 days.
           Given Plaintiff’s repeated and willful violations of discovery obligations and deadlines, it is
   readily apparent that after the Court denied her attempts to halt discovery, Plaintiff simply took it
   upon herself to impose a unliteral and unsanctioned “stay” of discovery by flouting the Federal Rules
   and by flatly refusing to serve written responses to Mr. Langrick’s routine Rule 33, 34, and 36
   discovery requests. Only after the deadlines were ignored and after Mr. Langrick brought this to
   the Court’s attention via a motion to compel has Plaintiff now belatedly requested an “extension”
   of those deadlines. This kind of behavior cannot and should not be countenanced. Plaintiff’s
   Letter Motion should be denied, Mr. Langrick’s two pending motions to compel discovery responses
   should be granted, and the full panoply of Rule 37 sanctions should and must be on the table if
   Plaintiff is going to persist in her complete refusal to participate in discovery and to comply with the
   Federal Rules.
Case 1:18-cv-06127-CBA-RML Document 38 Filed 04/18/19 Page 2 of 3 PageID #: 368



         Mr. Langrick’s pending motions to compel are about as straightforward as it gets: he has
 served written discovery on Plaintiff, and Plaintiff has refused to serve written responses and
 objections as required. As noted in Mr. Langrick’s first pending Motion to Compel [Dkt. 32],
 Plaintiff has refused, despite repeated requests and warnings of the consequences, to serve any
 written response to Mr. Langrick’s February 1, 2019 First Set of Requests for Production. Those
 written responses are now 45 days past due. Plaintiff has offered literally no justification whatsoever
 for her refusal to serve written responses as required by Rule 34, and her failure to serve timely
 responses results in a complete waiver of objections such as scope, relevance, burden, and the like.
         Incredibly, while Mr. Langrick’s motion to compel concerning the RFP responses was already
 pending, Plaintiff then blew her April 15, 2019 deadline to respond to Mr. Langrick’s Second
 Interrogatories and First Requests for Admissions. Again, by doing so, Plaintiff has waived any
 objections to the interrogatories, and she is deemed to have admitted each request for admission.
 The refusal to timely respond to these discovery requests is the subject of Mr. Langrick’s other
 pending motion to compel [Dkt. 37].1
         Now that she is facing motions to compel, Plaintiff purports to seek an extension of these
 already-blown deadlines that she consciously chose to ignore, but she offers no good cause
 whatsoever for her recalcitrance. Instead, her Letter Motion vaguely complains of the scope of Mr.
 Langrick’s discovery requests and appears to offer this complaint as justification for her total failure
 to serve written responses to Mr. Langrick’s discovery requests. But Rules 33, 34, and 36 designate
 and mandate the time and place where such an objection must be asserted to be preserved — which
 is in the very written responses that Plaintiff has refused to serve. The assertion and preservation
 of objections such as scope and relevance are half the reason for serving written discovery responses,
 not an excuse for failure to do so. The failure to serve objections results in waiver as a matter of
 law, rendering Plaintiff’s absurdly belated protestations regarding the scope of these requests entirely
 moot.
         Plaintiff’s Letter Motion complains of “proliferating discovery disputes,” “cascading
 motions,” and a “hornets’ nest” of discovery issues such that an “in person” meeting with Your
 Honor is necessary to “sort things out.” Respectfully, there is nothing to “sort out,” there is no
 “hornets’ nest,” and there is no actual disputed issue. There is just one party that has sought to
 actually litigate this case by serving routine interrogatories, requests for production, and requests for
 admissions as authorized by the Federal Rules. And then there is another party that is willfully and
 brazenly refusing to participate in discovery, refusing to comply with deadlines, and making a
 mockery of the Federal Rules. Plaintiff’s conduct is inexplicable, it is sanctionable, and it is making
 it impossible for Mr. Langrick to defend himself against the malicious and false claims that Plaintiff
 chose to file.
        Plaintiff’s requested “extension” of already-blown deadlines should be denied and Mr.
 Langrick’s motions to compel should be granted. If Plaintiff persists in this kind of obstinate

 1
   Plaintiff did not request an extension from Mr. Langrick on or before any of these deadlines, as
 she implicitly acknowledges in footnote 1 of her Letter Motion. The failure to request any extensions
 from Mr. Langrick before belatedly requesting them from the Court, after the deadlines had passed,
 violates the Federal Rules, the Local Rules, and Your Honor’s Individual Practice Rules, all of which
 impose a meet and confer requirement for such motions.


                                                     2
Case 1:18-cv-06127-CBA-RML Document 38 Filed 04/18/19 Page 3 of 3 PageID #: 369



 conduct, the full panoply of Rule 37 sanctions must be on the table to compel her and her counsel’s
 participation in discovery and compliance with deadlines. At some point, if Plaintiff and her counsel
 are going to flatly refuse to engage in discovery regarding claims that Plaintiff chose to file, her case
 ought to be dismissed outright and with prejudice.


                                                         Sincerely,




                                                         Andrew C. Phillips

 Cc: All counsel of record via ECF.




                                                     3
